DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/23/2022 has been entered.  Claims 4-5, 7-12, 15-17 and 21-22 have been amended.  No claims have been added.  Claims 6 and 23 have been cancelled.  Claims 1-5, 7-17 and 21-22 are still pending in this application, with claims 1, 4 and 21 being independent. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 05/23/2022, have been fully considered and are persuasive.  Allowable subject matter from dependent claims were incorporated into independent claim 4 and 21 and therefore, the rejections have been withdrawn.

Claim Objections
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-3, 4-5, 7-17and 21-22 are allowed.
Independent claims 1, 4 and 22 are directed to wireless networks having specific structure including different tiers of devices and configured in a cascaded star topology. Specifically, independent claim 1 recites: “…a router device; a base station node comprising a first network switch, a base station device, a first gateway device, and a first storage device, wherein the base station device, the first gateway device, and the first storage device are coupled to the first network switch, wherein the first network switch is coupled to the router device over a wired connection, wherein the router device, the base station device, the first gateway device, and the first storage device each comprises identical hardware; a relay node comprising a second network switch, a relay device, a second gateway device, and a second storage device, wherein the relay device, the second gateway device, and the second storage device are coupled to the second network switch, wherein the relay device, the second gateway device, and second storage device each comprises the identical hardware; and a first customer premises equipment (CPE) node comprising a customer station (STA) device and one or more endpoint devices, wherein the customer STA device comprises the identical hardware, wherein: the base station node (i) connects to an Internet Service Provider (ISP) ingress via the router device, (ii) provides a first wireless service to the relay node, and (iii) provides a second wireless service to a second CPE node using the first gateway device; the relay node (i) connects to the base station node via the first wireless service using the relay device and (ii) provides a third wireless service to the first CPE node using the second gateway device; the customer STA device provides access point functionality to the one or more endpoint devices; and the base station node, the relay node, the first CPE node, and the second CPE node are organized logically in a cascaded star topology in which: (i) the base station node is a first-tier hub with respect to the relay node and the second CPE node; and (ii) the relay node is a second-tier hub with respect to the first CPE node.”  On the other hand, independent claims 4 and 21 similarly recite: “…a first node comprising a first device, a second device, and a first network switch coupled between the first device and the second device, a second node comprising a third device, a fourth device, and a second network switch coupled between the third device and the fourth device; a third node comprising a fifth device, the third node being a first client of the second node; and a fourth node comprising a sixth device, the fourth node being a first client of the first node, wherein: the first device is configured to operate as a base station (BS) device; the second device is configured to operate as a first gateway (GW) device; the third device is configured to operate as a relay (RL) device; the fourth device is configured to operate as a second GW device; the fifth device is configured to operate as a first customer station (STA) device; [[and]] the sixth device is configured to operate as a second customer STA device; the first node and the fourth node are physically organized as part of a first pico-cell unit; the second node and the third node are physically organized as part of a second pico-cell unit; and the first pico-cell unit and the second pico-cell unit are physically organized as part of a first nano-cell unit.”
Examiner submits that neither Sindhu et al. (US 2013/0083724) nor Yoshida et al. (US 2018/0331914)  teaches the claimed subject matter as specifically presented in the independent claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.
Dependent claims 2-3, 5, 7-17 and 22 are allowed by virtue of their dependencies to their respective independent claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170006512 A1 – relates to network techniques that may use geographic information to reduce a number of neighboring cell measurements to be taken.
US 20160381694 A1 - relates to a wireless communication system, a terminal, and a processing method.
US 20160278100 A1 - relates to communication control devices, communication control methods, and base stations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413